DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-16,26,30-33, 40 and 41 as filed in a preliminary amendment on 9/26/2019 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2021,7/27/2020, 11/7/2019 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 6-8,10,11,13-16,30-33, 40 and 41 drawn to a method of producing a hybrid foodstuff, the method comprising combining a plant-originated substance with an amount of cultured animal cells. 
II, claim(s) 2, 3 drawn to a method of providing nutrition to a subject, the method comprising providing the subject with a hybrid foodstuff.  The scope of the method is not known as the claim has no limitation on a method other than “providing” a hybrid foodstuff. The claim  is  interpreted as a method of use of a foodstuff having plant material and cultured animal cells to provide nutrition to a subject.  
Group III,  claim  4 drawn to a method of qualifying a hybrid foodstuff comprising subjecting a hybrid foodstuff to at least one organoleptic test. As a specific method is not recited, the claim is interpreted as subjecting a hybrid foodstuff to organoleptic evaluation, as commonly practiced in the art, and known to be done in evaluating hybrid products comprising plant originated substance and cultured animal cells.
Group IV claims 5, 9, 12, 26 directed to a hybrid foodstuff.  Claims 9 and 12 are product by process claims, and are therefore not limited by manipulations of process steps, only the structure implied by the steps, which is a hybrid foodstuff.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions defined by Groups I-IV  lack unity of invention because even though the inventions of these groups require the technical feature of hybrid food stuff comprising a plant originated substance and cultured animal cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of prior art references that teach such a foodstuff, methods to make such foodstuffs, use of such a foodstuff  to provide nutrition to  a subject in need thereof; and methods to organoleptically evaluate a foodstuff;  for example, WO2013/016547 A2, . 
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793